UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7355



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BILLY JEROME PEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-398, CA-98-719-4)


Submitted:   December 12, 2001             Decided:   January 9, 2002


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Billy Jerome Pee, Appellant Pro Se. Alfred William Walker Bethea,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Jerome Pee appeals the district court’s order denying

his motion to compel the Government to file a Fed. R. Crim. P.

35(b) motion and subsequent motion to reconsider.     We dismiss in

part and affirm in part.

     Pee’s motion pursuant to Rule 35(b) was denied by the district

court on June 5, 2001.   Pee failed to file a notice of appeal from

this order within the ten day period provided by Fed. R. App. P.

4(b).    See United States v. Breit, 754 F.2d 526, 528-29 (4th Cir.

1985).   We therefore dismiss Pee’s appeal as it relates to the June

5 order for lack of jurisdiction.

     With respect to Pee’s motion to reconsider, we have reviewed

the record and the district court's opinion and find that the

district court lacked jurisdiction to entertain the motion.     See

id.; cf. Nilson Van & Storage v. Marsh, 755 F.2d 362, 364 (4th Cir.

1985) (holding a district court has jurisdiction to entertain

motion for reconsideration filed in a criminal case from an order

denying relief when the motion is filed before the order sought to

be reconsidered becomes final).       On that basis, we affirm the

denial of relief on Pee’s motion for reconsideration.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                DISMISSED IN PART, AFFIRMED IN PART


                                  2